             Case 8-20-08050-ast       Doc 3      Filed 04/30/20        Entered 04/30/20 22:40:48




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
                                                                                 :
    In re:                                                                       :   Chapter 11
                                                                                 :
    ORION HEALTHCORP, INC1.                                                      :   Case No. 18-71748 (AST)
                                                                                 :
                                          Debtors.                               :   (Jointly Administered)
                                                                                 :
    HOWARD M. EHRENBERG IN HIS CAPACITY AS                                       :
    LIQUIDATING TRUSTEE OF ORION HEALTHCORP, INC.,                               :   Adv. Pro. No. 20-08050 (AST)
    ET AL.,                                                                      :
                                                                                 :
                                             Plaintiff,                          :
                                                                                 :
    v.                                                                           :
                                                                                 :
    PORTECK CORPORATION; VISIENT CORP D/B/A.                                     :
    PORTECK CORPORATION,                                                         :
                                                                                 :
                                             Defendants.                         :


                                        AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss:
COUNTY OF NEW YORK )

             La Asia S. Canty, being duly sworn, affirms, deposes and says:

             I am over the age of eighteen years, am employed by Pachulski Stang Ziehl & Jones LLP

and am not a party to the action herein.



1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Orion Healthcorp, Inc. (7246); Constellation Healthcare Technologies, Inc. (0135); NEMS Acquisition,
LLC (7378); Northeast Medical Solutions, LLC (2703); NEMS West Virginia, LLC (unknown); Physicians Practice
Plus Holdings, LLC (6100); Physicians Practice Plus, LLC (4122); Medical Billing Services, Inc. (2971); Rand
Medical Billing, Inc. (7887); RMI Physician Services Corporation (7239); Western Skies Practice Management, Inc.
(1904); Integrated Physician Solutions, Inc. (0543); NYNM Acquisition, LLC (unknown) Northstar FHA, LLC
(unknown); Northstar First Health, LLC (unknown); Vachette Business Services, Ltd. (4672); Phoenix Health, LLC
(0856); MDRX Medical Billing, LLC (5410); VEGA Medical Professionals, LLC (1055); Allegiance Consulting
Associates, LLC (7291); Allegiance Billing & Consulting, LLC (7141); New York Network Management, LLC
(7168). The corporate headquarters and the mailing address for the Debtors listed above is 1715 Route 35 North,
Suite 303, Middletown, NJ 07748




DOCS_NY:40447.1 65004/003
        Case 8-20-08050-ast       Doc 3    Filed 04/30/20     Entered 04/30/20 22:40:48




        On March 16, 2020, I caused the: (1) Summons in an Adversary Proceeding; and (2)

Complaint For Avoidance and Recovery of Preferential Transfers Pursuant to 11 U.S.C. §§ 547

& 550 to be served upon the parties listed on the Service List attached hereto by: (i) First Class

Mail; and/or (ii) by Certified Mail, Return Receipt Requested postage paid and deposited with

the U.S. Postal Service.


                                                        /s/ La Asia S. Canty
                                                            La Asia S. Canty

SWORN TO AND SUBSCRIBED before me this
30th day of April, 2020

 /s/ Rhea S. Cheltenham
RHEA S. CHELTENHAM
NOTARY PUBLIC, STATE OF NEW YORK
Registration No. 01CH6362269
Qualified in Kings County
Commission Expires July 31, 2021




DOCS_NY:40447.1 65004/003
        Case 8-20-08050-ast   Doc 3    Filed 04/30/20   Entered 04/30/20 22:40:48




                                      SERVICE LIST

VISIENT CORP. F/K/A PORTECK CORPORATION
ATTN: ARVIND WALIA, CEO
3 FARMWOOD LANE
UPPER BROOKVILLE, NY 11545

PORTECK CORPORATION
347 5TH AVENUE ROOM 500
NEW YORK, NY 10016-5007

STEVEN LANDY & ASSOCIATES, PLLC
ATTN: STEVE LANDY, ESQ.
270 MADISON AVENUE, SUITE 1400
NEW YORK, NY 10016




DOCS_NY:40447.1 65004/003
Case 8-20-08050-ast                       Doc 3   Filed 04/30/20              Entered 04/30/20 22:40:48
                                                            COMPLgre THIS SECTION ON DELIVEmW                                i
 ■ Complete items 1,2, and 3.
 » Print your name and address on the reverse
   so that we can return the card to you.
 ■ Attach this card to the back of the mailpiece,            . Recfeived b^/^/n/ed Wamej               C. Dateyfcf Delivery
   or on the front if space permits.
 1. Article Addressed to;
                                                                                                         3ix£
                                                            D. Is delivery address different from item 1? □) Yes
                                                               If YES, enter delivery address below;            □ No

             "f“'C"P-WaPor,eck Corporation
             Attn: Anin^
             3 Farmwood Lane
             Upper BrookviJIe, NY 11545




                                                        3. Service Type                           □ Priority Mail Express®
                                                                                                                    TM
                                                        □ Adult Signature                         □ Registered Mail
                                                        D Adult Signature Restricted Delivery     P Registered Mail Restricted
                                                        O       ified Mai!®                          Delivery
        9590 9402 5009 9063 2092 49                     □     ;ified Mail Restricted Delivery     E'F^eturn Receipt for
                                                        □ Collect on Delivery                        Merchandise
                                                        □ Collect on Delivery Restricted Delivery Q Signature Confirmation'^'^
                                                        □ Insured Mail                            O Signature Confirmation
   7UD3 311D DDQ3 bbEl BIAS                             □ Insured Mail Restricted Delivery           Restricted Delivery
                                                            (over $500)

 PS Form 3811, July 2015 PSN 7530-02-000-9053                                                   Domestic Return Receipt
